                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Scott Lawrence Simmons,                                    Civ. No. 21-949 (PAM/KMM)

                            Plaintiff,

v.                                                                               ORDER


D.P. Marshall, Chief District Judge,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Katherine Menendez dated April 22, 2021. (Docket No.

3.) The R&R recommends dismissal of this matter for failure to state a claim for relief.

See 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff Scott Simmons did not file any objections to

the R&R, and the time to do so has passed. D. Minn. L.R. 72.2(b)(1).

       This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The R&R (Docket No. 3) is ADOPTED;

       2.     This matter is DISMISSED; and
      3.    Plaintiff Simmons’ Application to Proceed in District Court without

            Prepaying Fees or Costs (Docket No. 2) is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 7, 2021
                                     s/ Paul A. Magnuson
                                     Paul A. Magnuson
                                     United States District Court Judge




                                        2
